DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 January 2022 has been entered.
 
Status of Claims
Claims 10 and 18 have been amended.
Claims 11-17 have been cancelled.
Claims 10, 18, and 19 are currently being examined.

Response to Applicant's Remarks
35 U.S.C. § 101
Applicant’s remarks, see Page(s) 10-13, filed 10 January 2022, with respect to the 35 U.S.C. § 101 rejection have been fully considered, and are persuasive, in view of the claim amendments. Therefore, the 35 U.S.C. § 101 rejections have been withdrawn.

35 U.S.C. § 103
Applicant’s remarks, see Page(s) 13-15, filed 10 January 2022, with respect to the 35 U.S.C. § 103 rejections, have been fully considered, but are not persuasive.
Applicant submits that Wilkinson admits that it is directed to shopping, not booking, and that Wilkinson would render the invention unsuitable for its intended purpose - automatic booking by one self-contained system (Applicant’s remarks: 13-15).
However, Examiner respectfully disagrees, as Wilkinson: ¶17 goes on to state “…this invention allows the best of both worlds” and “…the user can then shop wherever and however he or she wants”. Therefore, the system disclosed in Wilkinson does disclose both shopping and booking of travel. Furthermore, the claim language does not explicitly limit the claimed invention to “automatic booking by one self-contained system”, but instead to a computer-implemented system and method comprising a plurality of servers, mobile devices, and databases connected via a network (Specification: ¶28-29).
Additional remarks with respect to the 35 U.S.C. § 103 rejections, have been fully considered, but are moot in view of the new grounds of rejection provided below.

Claim Objections
Claim 10 is objected to because the claim recite(s) the limitations, “determining that a third electronic communication from the travel reservations database shows that a seat in the third booking class is available for booking; determining that booking a seat in the third booking class is more economical than booking a seat in the second booking class; and booking a seat in the third booking class based on the third customer rule”. It is unclear if each occurrence of “a seat in the third booking class” and “a seat in the second booking class” refer to the same or different seats in respective second/third booking class. It’s recommended to use consistent terminology and use proper antecedent basis.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 10 recite(s) the limitations "…a first rule associated with the employer…" and "… the first customer rule…" There is insufficient antecedent basis for “the first customer rule”. Additionally, it is unclear if this rule is the same rule as “a first rule associated with the employer”. For examination purposes, the first customer rule is being interpreted as the same rule as the first rule associated with the employer. Claims that are dependent upon the claim(s) listed above are therefore rejected. Appropriate correction and/or explanation is required. 
Similarly, Claim(s) 10 recite(s) the limitations “…a third rule associated with the employer…” and "…the third customer rule…" There is insufficient antecedent basis for “the third customer rule”. Additionally, it is unclear if this rule is the same rule as “a third rule associated with the employer”. For examination purposes, the third customer rule is being interpreted as the same rule as the third rule associated with the employer. Claims that are dependent upon the claim(s) listed above are therefore rejected. Appropriate correction and/or explanation is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson (U.S. Pre-Grant Pub No. 20140278597), in view of Sullivan (U.S. Pre-Grant Pub No. 20140181693), in further view of Billera (U.S. Pre-Grant Pub No. 20040117275), Fitzgerald (U.S. Pre-Grant Pub No. 20030177045), and Shaw (U.S. Pre-Grant Pub No. 20150154517).
In regards to claim 10, although Wilkinson teaches a system for managing corporate travel wherein the system comprising at least one hardware processor and a memory storing computer program instructions which when executed by the at least one hardware processor cause the at least one hardware processor to perform operations (Wilkinson: ¶18-21, ¶28-29, ¶38, ¶44 disclose of a travel booking system for managing corporate travel using data processing systems and memory), Wilkinson does not explicitly state that determining a non-profiled traveler.
However, Sullivan teaches determining that there is no profile record associated with the business traveler, resulting in the system storing that the business traveler has a non-profiled status (Sullivan: ¶84, ¶93-96 disclose determining that a user is unregistered and utilizing a ghost profile for the unregistered user).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the profile determination, as taught by Sullivan, into the system and method of Wilkinson. One of ordinary skill in the art would have been motivated to make this modification in order to “monitor anonymous (yet uniquely identified) activity on an individual basis” (Sullivan: ¶93).

Additionally, Wilkinson does not explicitly state utilizing a ghost profile to populate traveler user information.
However, Billera teaches the following limitations:
searching for the ghost profile associated with the employer, the ghost profile corresponding to a records template into which information can be populated, the information stored in at least one field (Billera: ¶19, ¶72-77 disclose searching and retrieving a corporate traveler’s profile template);
instantiating a data structure corresponding to data associated with the ghost profile associated with the employer (Billera: ¶19, ¶72-77 disclose that the corporate traveler profile is represented by data associated with the corporation);
copying into a Passenger Name Record, upon determining that the instantiated data structure has at least one field common to a field in the Passenger Name Record, data from the instantiated data structure (Billera: ¶78-82 disclose populating the PNR with data associated with the corporate traveler’s profile template).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the travel profile information, as taught by Billera, into the system and method of Wilkinson and Sullivan. One of ordinary skill in the art would have been motivated to make this modification in order to “allow the creation of travel itineraries only in accordance with a set of pre-defined criteria, e.g., the business travel restrictions of a particular corporation” (Billera: ¶19).

Moreover, although Wilkinson teaches storing, in a rules processing server: a first rule associated with the employer, the first rule based on: an origin location for the flight, a destination location for the flight, and a first booking class associated with the flight (Wilkinson: ¶18-21, ¶31, ¶42-45 disclose that the system may comprise a database of company travel policies regarding booking class, pricing, and supplier), Wilkinson does not explicitly state that the travel policies may be assigned priorities.
However, Fitzgerald teaches assigning a priority to the first rule (Fitzgerald: ¶57 discloses that the company policies may be sorted into a weighted hierarchy).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the travel policy priorities, as taught by Fitzgerald, into the system and method of Wilkinson, Sullivan, and Billera. One of ordinary skill in the art would have been motivated to make this modification in order to create “an optimized travel itinerary for the trip request and offer the optimized travel itinerary as a first choice to the traveler” (Fitzgerald: ¶56).

Similarly, although Wilkinson teaches a second rule associated with the employer, the second rule based on an origin location for the flight, a destination location for the flight, and a second booking class associated with the flight (Wilkinson: ¶18-21, ¶31, ¶42-45 disclose that the system may comprise a database of company travel policies regarding booking class, pricing, and supplier), Wilkinson does not explicitly state that the travel policies may be assigned priorities.
However, Fitzgerald teaches wherein the second rule has a lower priority than the first customer rule (Fitzgerald: ¶57 discloses that the company policies may be sorted into a weighted hierarchy).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the travel policy priorities, as taught by Fitzgerald, into the system and method of Wilkinson, Sullivan, and Billera. One of ordinary skill in the art would have been motivated to make this modification in order to create “an optimized travel itinerary for the trip request and offer the optimized travel itinerary as a first choice to the traveler” (Fitzgerald: ¶56).

Furthermore, although Wilkinson teaches a third rule associated with the employer, the third rule based on a travel budget amount set by the employer and associated with a third booking class (Wilkinson: ¶18-21, ¶31, ¶42-45 disclose that the system may comprise a database of company travel policies regarding booking class, pricing, and supplier); booking a seat in the first booking class based on the first rule, resulting in a first booking (Wilkinson: ¶44-46 disclose selecting a booking based on the booking class specified by the company travel policy. Wilkinson: ¶47-50 further disclose completing the transaction for the booking and confirming the purchase of the booking option), Wilkinson does not explicitly state determining that a booking class has been sold out and booking an alternative booking class.
However, Shaw teaches determining, based on a first electronic communication from a travel reservations database, that seats associated with the first booking class have been exhausted (Shaw: ¶91 discloses determining that the inventory of a preferred booking class is sold out); determining, based on a second electronic communication with the travel reservations database, that a seat in the second booking class is available (Shaw: ¶91 discloses determining that an alternative booking class is available and can be chosen because the inventory of the preferred booking class is sold out).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the booking class availability, as taught by Shaw, into the system and method of Wilkinson, Sullivan, Billera, and Fitzgerald. One of ordinary skill in the art would have been motivated to make this modification in order to “account for preferences and profiles to provide a form of bulk booking which resolves all conflicts” (Shaw: ¶11).

Wilkinson goes on to teach:
determining that the seat in the second booking class, if booked, would result in exceeding the travel budget amount set by the employer (Wilkinson: ¶44-45 disclose that the system may determine that a booking class may exceed the price set by the company travel policy);
determining that a third electronic communication from the travel reservations database shows that a seat in the third booking class is available for booking; determining that booking a seat in the third booking class is more economical than booking a seat in the second booking class (Wilkinson: ¶44-45 disclose determining that a booking class is available that would be lower in cost and would not exceed the price set by the company travel policy); and
booking a seat in the third booking class based on the third customer rule, resulting in a second booking (Wilkinson: ¶44-46 disclose selecting a booking based on the criteria specified by the company travel policies. Wilkinson: ¶47-50 further disclose completing the transaction for the booking and confirming the purchase of the booking option).

Billera further teaches wherein at least one of the first booking and second booking are based on ghost profile data populated in a Passenger Name Record (Billera: ¶19, ¶72-82 disclose searching and retrieving a corporate traveler’s profile template and populating the PNR with data associated with the corporation in order to book the trip).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the travel profile information, as taught by Billera, into the system and method of Wilkinson, Sullivan, Billera, and Fitzgerald. One of ordinary skill in the art would have been motivated to make this modification in order to “allow the creation of travel itineraries only in accordance with a set of pre-defined criteria, e.g., the business travel restrictions of a particular corporation” (Billera: ¶19).

In regards to claim 18, Wilkinson, Sullivan, Billera, Fitzgerald, and Shaw teach the system of claim 10. Although Wilkinson further teaches wherein the first rule associated with the employer, second rule associated with the employer, and third rule associated with the employer are structured for storage in a matrix or matrices (See at least Wilkinson, Fig. 4, wherein rules can be structured as text that fits in a cell within table as shown in 102. Such arrangement would be capable of being stored in a matrix), Wilkinson does not explicitly state determining travel policy priorities, determining that a booking class has been sold out, and booking an alternative booking class.
However, Shaw further teaches wherein each row of the matrix or matrices are iterated such that bookings are made based on exhaustion of available booking classes in a fare class for a specified carrier in a given priority (Shaw: ¶91 discloses determining that the inventory of a preferred booking class is sold out and determining that an alternative booking class is available and can be chosen).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the booking class availability, as taught by Shaw, into the system and method of Wilkinson, Sullivan, Billera, Fitzgerald, and Shaw. One of ordinary skill in the art would have been motivated to make this modification in order to “account for preferences and profiles to provide a form of bulk booking which resolves all conflicts” (Shaw: ¶11).

In regards to claim 19, Wilkinson, Sullivan, Billera, Fitzgerald, and Shaw teach the system of claim 10. Fitzgerald further teaches wherein a first cluster of priority rules is defined, and second cluster of priority rules is defined, and control passes iteratively from a higher priority to a lower priority (Fitzgerald: ¶57-59 disclose that the company policies may be sorted into a weighted hierarchy and may pass through them in order to determine the best booking option. Each hierarchy can be a cluster of one or more data points).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the travel policy priorities, as taught by Fitzgerald, into the system and method of Wilkinson, Sullivan, Billera, Fitzgerald, and Shaw. One of ordinary skill in the art would have been motivated to make this modification in order to create “an optimized travel itinerary for the trip request and offer the optimized travel itinerary as a first choice to the traveler” (Fitzgerald: ¶56).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE S MURRAY whose telephone number is (571)272-4306.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Wayne S. Murray/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628